DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “131”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “150”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a battery” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	(Note: the title of the invention is not as claiming in the invention, since there are not any method claims has claimed in the instant invention at all. Therefore, a new title is required).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 8; and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 8; and 19-20 recites: “wherein the reservoir is in fluid communication with the heat conductor”. However, there is no structure in drawings nor description from the specification to show/describe how the liquid/substance/material from the reservoir can be transfer/communicate to fluid ports and from there to the heater conductor. From Examiner understanding/viewing then according to figure 3 from the drawing there is the base 114 which has completely cover the bottom part of the reservoir, so how does the fluid/substance/material from the reservoir can be transfer/communicate with the fluid ports. Furthermore, there is a central air flow 141 (same pipe with central channel outlet 144) right in the central/middle of the vaporizer pod and device the vaporizer pod into two sections (one side is the reservoir and other side is atomizer with column and atomizer channel outlet) which is showing no connection nor through portion that the fluid/substance/material can be communicate with the fluid ports or the heater conductor. 
Therefore, claims 8; 19-20 are rejected. Claim 9 is also rejected due to dependency on claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (US 2020/0221778) in view of Christie (US 10244790).
	As per claim 1: Trzecieski discloses a vaporizer pod 100 comprising: a reservoir 216 defined by, and disposed within a housing 214, wherein the housing 214 defines a central channel 278 extending between a central channel inlet 204A and a central channel outlet 204B; a column 224 disposed within the housing 214; an atomizer channel 226 extending between an atomizer channel inlet 138A and an atomizer channel outlet 223; a heat conductor 210 disposed within the column 224(as shown in fig. 8);
	However, Trzecieski does not explicitly disclose a filter disposed within the column.
	On the other hand, Trzecieski emphasized that there is a screen may also filter the ambient air to prevent dirt or debris from entering fluid channel. Although, Trzecieski does not exactly have the filter at recite in the claim invention. However, a person having ordinary skill in the art would know that having a 
	Christie discloses a filter 109 disposed within the column 108 (as shown in fig. 5) in order to filter the air/the aerosol or even backflow prevention screen and to provide a clean, fresh aerosol to the users; and that is used to remove large particles from the smoke stream.
	In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporizer pod taught by Trzecieski such that it would have a filter disposed within the column as taught by Christie in order to filter out ashes and debris that may carried along with the smoke before they enter the mouth of the users.

	As per claims 2-9: Trzecieski discloses the vaporizer pod 100, wherein the atomizer channel 226 is defined by the housing 214 and the column 224; and wherein the central channel outlet 204B and the atomizer channel outlet 223 are disposed in a mouthpiece 218; and further comprising a fill plug coupled to and disposed at least partially within a fill aperture 290 (see Para. 0429]; wherein the filling tube 290 may be sealed, for e.g. by heat sealing. In some embodiments an elastomeric plug may be used to seal the filling tube 290. In some embodiments an elastomeric plug may be first inserted in to the filling tube 290 and a needle may be used to pierce the elastomeric plug)(as shown in fig. 9) defined by the housing 214; and wherein the fill aperture 290 is defined by a upper portion of the housing 214 (as shown in fig. 9); and wherein the fill aperture 290 is defined by a side wall of the housing 214; and wherein a base portion (as shown in fig. 8; the portion that end of the reservoir adjacent to element 234) of the housing 214 defines at least a portion of the reservoir 216, and wherein the column 224 is disposed at least partially within the base portion (as shown in fig. 8; wherein a small portion of the column 224 is hanging on top of the base portion); and wherein the reservoir 216 is in fluid communication with the heat conductor 210 through a first fluid port 228 (see fig. 8; Para. [0369) defined by the column 224; and wherein the atomizer channel inlet 138A is in fluid communication with the atomizer channel outlet 223 through a second fluid port (opposite side of the first fluid port) defined by the column 224 (opposite side of other column).
		

On the other hand, Trzecieski emphasized that there is a screen may also filter the ambient air to prevent dirt or debris from entering fluid channel. Although, Trzecieski does not exactly have the filter at recite in the claim invention. However, a person having ordinary skill in the art would know that having a filter as capable of filter out the unexpected or unwanted debris, particles even dirt is well known, common knowledge and commonly used in the art of e-vaporizer/e-cigarette.
	Christie discloses a filter 109 is coupled to and disposed within an upper portion of the column 108 (see fig. 5; wherein the aerosol would enter the filter before pass through to the mouthpiece) in order to provide a fresh, eliminate unexpected substance, particles from the aerosol. Furthermore, having a filter in a vaporizer/cigarette to remove unwanted particles, unburn substance/material/liquid from the aerosol is well known, common knowledge and commonly used in the art of e-cigarette/vape/vapor.
	In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporizer pod taught by Trzecieski such that it would have a filter is coupled to and disposed within an upper portion of the column as taught by Christie to provide a fresh, unexpected substance, particle from the aerosol or filter out ashes and debris that may carried along with the aerosol before they enter the mouth of the users.

As per claims 11-18: Trzecieski discloses the vaporizer pod 10; and wherein the heat conductor 210 comprises a wire (see Para. [0066]); and wherein the heat conductor 210 may comprise a coil (see Para. [0381]); and a hollow cylindrical shape (since heating wire bands 264 may be in the form of a coiled wire). However, Trzecieski does not discloses wherein the filter comprises a heat-conducting material; wherein the filter comprises a porous mesh; wherein the filter comprises a metal; wherein the filter comprises a ceramic; wherein the filter is nonabsorbent.
Christie disclose a filter 109 comprises a heat conducting material (wherein filter element 109 is an optional mesh filter; and a porous device (see Para. [16]); and wherein the filter comprises a metal; a ceramic; and a nonabsorbent (see Para. [29]; wherein available materials including, but not limited to, wire mesh, cotton, and rubber sheeting) in order not only to provide a filter that is used to remove large 
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporizer pod taught by Trzecieski such that it would have a filter comprises a heat-conducting material; wherein the filter comprises a porous mesh; wherein the filter comprises a metal; wherein the filter comprises a ceramic; wherein the filter is nonabsorbent in order not only to provide a filter that is used to remove large particles from the smoke stream, filter out ashes and debris that may carried along with the aerosol before they enter the mouth of the users but also can cool the aerosol down by having material can be heat conducting.

As per claim 19: Trzecieski discloses a vaporizer pod 100 comprising: a reservoir 216 defined by, and disposed within a housing 214, wherein the housing 214 comprises: a central channel inlet 204A, a central channel outlet 240B, and a central channel 278 disposed therebetween and defined by the housing 214; and an atomizer channel inlet 138A, an atomizer channel outlet 223, and an atomizer channel 226 disposed therebetween, wherein the atomizer channel 226 is defined by the housing 214 and a column 224 disposed within the housing 214; wherein the central channel outlet 240B and the atomizer channel outlet 223 are disposed in a mouth piece 218; a heat conductor 210 disposed within the column 224, wherein the heat conductor 210 is in fluid communication with the reservoir 216 and in electrical communication with a contact 272 (see Para. [0443]); and a fill plug coupled to and disposed at least partially within a fill aperture 290 defined by the housing 214 (see Para. 0429]; wherein the filling tube 290 may be sealed, for e.g. by heat sealing. In some embodiments an elastomeric plug may be used to seal the filling tube 290. In some embodiments an elastomeric plug may be first inserted in to the filling tube 290 and a needle may be used to pierce the elastomeric plug)(as shown in fig. 9).
However, Trzecieski does not explicitly disclose a filter disposed within the column.
	On the other hand, Trzecieski emphasized that there is a screen may also filter the ambient air to prevent dirt or debris from entering fluid channel. Although, Trzecieski does not exactly have the filter at recite in the claim invention. However, a person having ordinary skill in the art would know that having a 
	Christie discloses a filter 109 disposed within the column 108 (as shown in fig. 5) in order to filter the air/the aerosol or even backflow prevention screen and to provide a clean, fresh aerosol to the users; and that is used to remove large particles from the smoke stream.
	In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporizer pod taught by Trzecieski such that it would have a filter disposed within the column as taught by Christie in order to filter out ashes and debris that may carried along with the smoke before they enter the mouth of the users.

	As per claim 20: Trzecieski discloses a vaporizer comprising: a battery (not shown, see Para. [0311-0312]); in electrical communication with a contact 272 (see Para. [0443]) of a vaporizer pod 100, wherein the vaporizer pod comprises: a reservoir 216 defined by, and disposed within a housing 214, wherein the housing 214 comprises: a central channel inlet 204A, a central channel outlet 204B, and a central channel 278 disposed therebetween and defined by the housing 214; and23 4838-0186-9720US. Non-Provisional Patent Application65979.02700 an atomizer channel inlet 138A, an atomizer channel outlet 223, and an atomizer channel 226 disposed therebetween and defined by the housing 214 and a column 224 disposed within the housing 214; wherein the central channel outlet 240B and the atomizer channel outlet 223 are disposed in a mouth piece 218; a heat conductor 210 disposed within the column 224, wherein the heat conductor 210 is in fluid communication with the reservoir 216 and in electrical communication with the contact 272 (see Para. [0443]); and a fill plug coupled to and disposed at least partially within a fill aperture 290 defined by the housing 214 ((see Para. 0429]; wherein the filling tube 290 may be sealed, for e.g. by heat sealing. In some embodiments an elastomeric plug may be used to seal the filling tube 290. In some embodiments an elastomeric plug may be first inserted in to the filling tube 290 and a needle may be used to pierce the elastomeric plug)(as shown in fig. 9).
However, Trzecieski does not explicitly disclose a filter disposed within the column.
	On the other hand, Trzecieski emphasized that there is a screen may also filter the ambient air to prevent dirt or debris from entering fluid channel. Although, Trzecieski does not exactly have the filter at 
	Christie discloses a filter 109 disposed within the column 108 (as shown in fig. 5) in order to filter the air/the aerosol or even backflow prevention screen and to provide a clean, fresh aerosol to the users; and that is used to remove large particles from the smoke stream.
	In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporizer pod taught by Trzecieski such that it would have a filter disposed within the column as taught by Christie in order to filter out ashes and debris that may carried along with the smoke before they enter the mouth of the users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831